Order, Supreme Court, New York County (Milton A. Tingling, J.), entered April 5, 2013, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff alleges that she slipped on a greasy liquid leaking from garbage bags placed on the public sidewalk by defendant’s workers. Pursuant to Administrative Code of the City of New York § 7-210 (b), the owner of property abutting a public sidewalk has a duty to maintain the sidewalk in a reasonably safe condition and is liable for failure to do so (see Early v Hilton Hotels Corp., 73 AD3d 559 [1st Dept 2010]).
Plaintiffs testimony that she saw defendant’s workers placing garbage bags on the sidewalk in the morning raises issues of fact as to whether defendant is responsible for creating the alleged slippery condition (see Yuk Ping Cheng Chan v Young T. Lee & Son Realty Corp., 110 AD3d 637 [1st Dept 2013]; Klein v Sujin Food Corp., 30 AD3d 331 [1st Dept 2006]).
Concur—Mazzarelli, J.E, Friedman, Saxe and Feinman, JJ.